Title: To James Madison from James Maury, 18 June 1802 (Abstract)
From: Maury, James
To: Madison, James


18 June 1802, Liverpool. “I had the Honor of presenting you with the State of this market for American produce on the 5th ulto. In this you have the prices of the day for the same, as well as of other articles of import from the United States.”
 

   
   RC and enclosure (DNA: RG 59, CD, Liverpool, vol. 2). RC 1 p.; in a clerk’s hand, signed by Maury. Enclosure (1 p.; docketed by Brent) is a printed form listing produce that “May be imported for Exportation in American Ships,” including sugar, coffee, hides, Nicaraguan wood, cotton, and indigo, with prices and remarks added by hand.



   
   A full transcription of this document has been added to the digital edition.

